Okder Affirming the Sentence and Judgment of the District Court
This matter came before the Court upon its own motion in connection with the Order Granting Permission for Court-appointed Counsel to Withdraw and Conditionally Affirming the Sentence and Judgment of the District Court, made and entered herein December 3, 1996. That Order provided that the judgment and sentence entered herein would be summarily affirmed unless the appellant, Richard Mead, on or before December 9, 1996, raised points of his choosing which convinced the Court that the appeal herein is less than wholly frivolous. Taking notice that the appellant, Richard Mead, has failed to raise such points with this court *1171within the time allotted and pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967), the Court finds that the judgment and sentence in this matter should be affirmed. It is, therefore,
ORDERED that the judgment and sentence entered herein by the district court shall be, and the same hereby are, affirmed.
FOR THE COURT:
/s/ William A. Taylor William A. Taylor Chief Justice